55Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity/Reexam Information for 14/384358 
    
        
            
                                
            
        
    

Parent Data14384358, filed 10/11/2014 ,now abandoned and having 1 RCE-type filing thereinis a national stage entry of PCT/JP2013/059083 , International Filing Date: 03/27/2013claims foreign priority to 2012-075832 , filed 03/29/2012 claims foreign priority to 2012-206895 , filed 09/20/2012 claims foreign priority to 2012-206896 , filed 09/20/2012 claims foreign priority to 2012-275942 , filed 12/18/2012




Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0307/2022 has been entered.
 



Non-Final Office action.

Claims 1-5 and 7-11 are pending.
New claim 11 was added. 
No claim is allowed.  
Amendments in claims filed on 03/07/2022 were entered. 

MPEP § 2163.II.A.3. (b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
      


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Koike et al. (US Patent 7,510,728),  Fujiwara, K. et al. (US Patent 9,446,055 also published as US 20120156261 A1, Disintegrating particle composition and orally rapidly disintegrating tablet, 892). and Park et al. (US 2011/0150989). The reference teaches a method of producing a disintegrative particulate composition which comprises: three components consisting of a first disintegrator component of acid-type carboxymethylcellulose, a second disintegrator component other than the acid-type carboxymethylcellulose and an excipient, which embraces Applicants claimed invention.  See the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claim 1-5, and 7-11, Koike et al. teaches a solid pharmaceutical preparation containing 1) a basic medicinal component having an unpleasant taste; 2) a saccharide; 3) a polyanionic polymer; 4) a corrigent; and 5) carboxymethylcellulose, the unpleasant taste of the basic medicinal component having an unpleasant taste can be satisfactorily masked and excellent properties such as quick disintegration, appropriate preparation strength and high storage stability over a long period of time, etc., can be achieved. Further, a quickly disintegrating solid pharmaceutical preparation containing a medicinal component, a sugar alcohol and carboxymethylcellulose has excellent properties such as quick disintegration, appropriate preparation strength, high storage stability over a long period of time, etc. (Abstract).
Koike teaches to a quickly disintegrating solid pharmaceutical preparation, i.e., a solid pharmaceutical preparation quickly disintegrating in the presence of saliva in the oral cavity, in the presence of a small amount of water, or in stomach, in particular, to that useful as a solid pharmaceutical preparation quickly disintegrating in the oral cavity. [0002].
Koike teaches a disintegrative particulate composition comprising a wet granulated first granule comprising carboxymethylcellulose (aka carmellose), and the excipient crystalline cellulose (col 20, Ins 5-20, Example 3). To be sure, carboxymethylcellulose is defined by Koike as being an acidic cellulose ether such as NS-200 from GOTOKU CHEMICAL COMPANY (Col 7, Iines 18-23). 
The first granule is blended with a second comprising a medicinal ingredient (pioglitazone hydrochloride), and another disintegrant, i.e. low-substituted hydroxypropyl methyl cellulose, and compressed into a tablet. Said tablet has a hardness of 62N and a disintegration time of 11 seconds (col 22, Iines 60-67). 
Koike et al does not expressly teach that the second disintegrant is a compound of instant claim 7-10, Koike et al makes it clear that other conventional disintegrant may be employed including calcium carboxymethylcellulose, crospovidone, sodium carboxymethyl starch, croscarmellose sodium, etc. (col 8, lines 18-37). Therefore it would have been prima facie obvious tone of ordinary skill in the art to utilize e.g. calcium carboxymethylcellulose, crospovidone, sodium carboxymethyl starch, croscarmellose sodium, as the second disintegrant in the formulation of Koike et al, since the reference teaches that such conventional disintegrant may be used resulting in disintegrating tablets with the desired properties including hardness and disintegrating time, thus resulting in the instantly claimed disintegrative particulate compositions with a reasonable expectation of success.
In regards to claims 1-5 and 7-10, Koike teaches that examples of the disintegrant include carboxymethylcellulose, calcium carboxymethylcellulose, sodium carboxymethyl starch, croscarmellose sodium, crospovidone, low-substituted hydroxypropyl cellulose, hydroxypropyl starch, etc. Specific examples of the disintegrant include carboxymethylcellulose,  crospovidone [manufactured by ISP Inc. (U.S.), BASF (Germany)]; croscarmellose sodium (FMC-Asahi Kasei Corporation); calcium carboxymethylcellulose (, sodium carboxymethyl , low-substituted hydroxypropyl cellulose whose hydroxypropyl group content is 5 to 16% by weight such as low-substituted hydroxypropyl cellulose LH11, LH21, LH31, LH22, LH32, LH20, LH30, LH32, LH33 (all manufactured by Shin-Etsu Chemical Co., Ltd.), etc. The amount of the disintegrant used is preferably 0.5 to 25 parts by weight, more preferably 1 to 15 parts by weight based on 100 parts by weight of the solid pharmaceutical preparation. [0115].
Koike teaches stabilizer include disodium edetate, tocopherol, cyclodextrin, etc. [0123].
Examples of the pH control agent include citrate, phosphate, carbonate, tartarate, fumarate, acetate, salt formed with amino acid, etc.  [0124]. 
Examples of the surfactant include sodium laurylsulfate, polysorbate 80, hydrogenated oil, polyoxyethylene (160) polyoxypropylene (30) glycol, etc. [0125].
A particle size of the above-described additives, is not specifically limited, but preferably not more than 500 .mu.m which causes little or no roughness in the oral cavity. [0126]
The solid pharmaceutical preparation of the present invention can be manufactured, for example, according to a conventional method in the field of pharmaceuticals, by mixing a basic medicinal component having an unpleasant taste, a saccharide, a polyanionic polymer, a corrigent and carboxymethylcellulose optionally together with the above-described additives and then compression-molding the resultant mixture. [0127]. Koike teaches a disintegrative particulate composition comprising a wet granulated first granule comprising carboxymethylcellulose (aka carmellose), and the excipient crystalline cellulose (Example 3). The first granule is blended with a second comprising a medicinal ingredient (pioglitazone hydrochloride), and another disintegrant, i.e. low-substituted hydroxypropyl methyl cellulose, and compressed into a tablet. Koike et al that other conventional disintegrant may be employed including calcium carboxymethylcellulose, crospovidone, sodium carboxymethyl starch, croscarmellose sodium, etc. Therefore it would have been prima facie obvious to one of ordinary skill in the art to utilize e.g. calcium carboxymethylcellulose, crospovidone, sodium carboxymethyl starch, croscarmellose sodium, as the second disintegrant in the formulation of Koike et al, since the reference teaches that such conventional disintegrant may be used resulting in disintegrating tablets with the desired properties including hardness and disintegrating time, thus resulting in the instantly claimed disintegrative particulate compositions with a reasonable expectation of succes
Fujiwara, K. et al. (US Patent 9446055 also published as US 20120156261 A1) teaches Disintegrating particle composition and orally rapidly disintegrating tablet.  Fujiwara teaches that an orally rapidly disintegrating tablet  has a good texture and taste in the oral cavity, such a sufficient hardness as not giving any worry of being chipped or dusted during production or transportation and good disintegrating properties in the oral cavity and can sustain a sufficient hardness even under humid conditions after opening.  Disclosed are a disintegrating particle composition which is prepared by dispersing, in the presence of water, mannitol, xylitol, an inorganic excipient, a disintegrating agent and carmellose and drying, and an orally rapidly disintegrating tablet which comprises said disintegrating particle composition, an active substance and a disintegrating agent. The disintegrating tablet has a good texture and taste, an appropriate hardness and good disintegrating properties and can sustain a sufficient hardness under humid conditions. (Abstract).
Fujiwara et al. teaches a disintegrating particle composition formed by dispersing mannitol, xylitol, inorganic excipients, disintegrants and carmellose in the presence of water, followed by drying, as well as an orally rapidly disintegrating tablet with high humidity resistance comprising the composition, an active ingredient and additive disintegrants.  [0001].
Fujiwara teaches orally rapidly disintegrating tablet comprising the disintegrating particle composition of the present invention is characterized by suppressing hardness degradations under humid conditions after opening and having such a sufficient hardness as not giving any worry during production or transportation and good disintegration times in the oral cavity, compared to conventional orally rapidly disintegrating tablets comprising sugar, inorganic excipient(s) and disintegrant(s). Accordingly, an orally rapidly disintegrating tablet comprising the desired active ingredient may be used in medicine or food which rapid disintegrating properties in the oral cavity are required. [0014].
In regards to claims 7-11, Fujiwara et al. teaches that orally rapidly disintegrating tablet comprising the disintegrating particle composition is characterized by suppressing hardness degradations under humid conditions after opening and having such a sufficient hardness as not giving any worry during production or transportation and good disintegration times in the oral cavity, compared to conventional orally rapidly disintegrating tablets comprising sugar, inorganic excipient(s) and disintegrant(s). Accordingly, an orally rapidly disintegrating tablet comprising the desired active ingredient may be used in medicine or food which rapid disintegrating properties in the oral cavity are required. [0014].
Fujiwara et al. teaches that the composition of the present invention may be usually prepared by any methods wherein a complex is formed by dispersing each insoluble ingredient in the presence of water to dry, specifically any wet-granulation methods including atomizing methods such as spray drying, tumbling granulation, agitation granulation, fluidized-bed granulation, freeze-drying methods, kneading granulation. Since mannitol, xylitol, an inorganic excipient, a disintegrant and carmellose of the element of the present invention are hydrophilic, these are dispersed from aggregated states of dry powders to monodispersed states of particles by physical operations such as stirring in the presence of water by wet granulation. Atomizing methods such as spray drying, tumbling granulation, agitation granulation or fluidized-bed granulation wherein dispersion can be readily carried out and drying can be carried out by spraying with rapid drying rate are preferable, and particularly, spray drying method which enables continuous production is most preferable. [0027]. 
In regards to  stability, Park et al. was added to show more about stabilized solid dosage form of pharmaceutical composition in the form of granules in solid dosage forms. (Abstract). 
Parkes et al. teaches a method for the preparation of a solid dosage form pharmaceutical composition comprising a morphine and at least one other active pharmaceutical ingredient. The method comprises two steps. In the first step, a mixture comprising the morphinan and at least one excipient is granulated in a manner such that the amount of morphinan exposed on the surface of the granule is substantially reduced thereby forming a morphinan-protected granule. Next, a mixture comprising the morphinan-protected granule, the active pharmaceutical agent, and a release-controlling polymer comprising a polyethylene oxide polymer is granulated to form the solid dosage form pharmaceutical composition comprising a sustained release layer. [0010].
In addition, it teaches, a method for the preparation of a solid dosage form pharmaceutical composition comprising oxycodone and acetaminophen is provided. The method comprises two steps. In one step, a mixture comprising the oxycodone and at least one excipient is granulated in a manner such that the amount of oxycodone exposed on the surface of the granule is substantially reduced thereby forming an oxycodone-protected granule. In the next step, a mixture comprising the oxycodone-protected granule, the acetaminophen, and a release-controlling polymer comprising a polyethylene oxide polymer is granulated to form the solid dosage form pharmaceutical composition comprising a sustained release layer. [0011].
Parks provides a method for the preparation of a bilayer tablet comprising a sustained release layer and an immediate release layer. The method comprises three steps. In a first step, a mixture comprising oxycodone or hydrocodone and at least one excipient is granulated in a manner such that the amount of oxycodone or hydrocodone exposed on the surface of granule is substantially reduced thereby forming a morphinan-protected granule. In the next step, a mixture comprising the morphinan-protected granule, the acetaminophen, and a release-controlling polymer comprising a polyethylene oxide polymer is granulated to form a sustained release layer. In the final step, a mixture comprising the morphinan-protected granule, the acetaminophen, and at least one excipient is granulated to form the immediate release layer. 01].
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to prepare claimed composition when among other ingredients cited above it teaches Koike teaches a process for manufacturing a quickly disintegrating solid pharmaceutical preparation which comprises the steps of mixing a medicinal component, a sugar alcohol and carboxymethylcellulose, and compression-molding the resultant mixture. (Claim 33).
No unexpected results were noted for instantly claimed invention. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks
Applicants response filed on 03/07/2022 is acknowledged.  Amendments in claims were entered.  Applicant’s arguments were fully considered but were not found persuasive.  Applicants have not shown the support of the amendments in the original specification. 
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.   After weighing all the evidence, Examiner reached to a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
Election of Invention

Applicants elected with traverse, l) carmellose as a first component (the first disintegrator); 2) crospovidone as the second component (the second disintegrator); and (3) Mannitol as the specific excipient for continuing prosecution at this time.  

Election of Species

Applicants have not elected any specific medicine (compound) and is not recited in the claims. The elected components are used in Examples 1-7; the elected compounds are encompassed by Claim 1. See also published application US 2020/0038332 Al, para. [0093] and Tables I to 3.  Restriction was made final. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627